UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5191


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL B. MARTISKO,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00104-IMK-JES-3)


Submitted:   June 2, 2011                       Decided:   June 16, 2011


Before SHEDD and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristen Leddy, Research and Writing Specialist, Martinsburg,
West Virginia; L. Richard Walker, Senior Litigator, Clarksburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Zelda E. Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael B. Martisko appeals the sixteen-month sentence

imposed following the district court’s revocation of supervised

release.       On appeal, Martisko contends that the district court

imposed a plainly unreasonable sentence.                 Finding no error, we

affirm.

               The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                 United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                 Thus, we

assume    “a    deferential   appellate       posture    concerning   issues    of

fact and the exercise of [that] discretion,” United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted), and will affirm unless the sentence is “plainly

unreasonable” in light of the applicable 18 U.S.C. § 3553(a)

(2006) factors.        461 F.3d at 437.

               Our first step in reviewing a sentence imposed upon

revocation      of    supervised    release    is   to   “decide   whether     the

sentence is unreasonable.”          Id. at 438.      In doing so, we “follow

generally       the    procedural     and      substantive      considerations”

employed in reviewing original sentences.                 Id.    A sentence is

procedurally reasonable if the district court has considered the

policy statements contained in Chapter 7 of the U.S. Sentencing

Guidelines Manual and the applicable § 3553(a) factors, id. at

439, and has adequately explained the sentence chosen, though it

                                        2
need not explain the sentence in as much detail as when imposing

the original sentence.         Thompson, 595 F.3d at 547.             In some

cases, “a district court’s reasons for imposing a within-range

sentence   may    be   clear   from   context,   including      the     court’s

statements to the defendant throughout the sentencing hearing.”

Id. (citation omitted).         Unless the district court completely

fails to indicate any reasons for its sentence, “[w]e may be

hard-pressed      to   find    any    explanation      for     within-range,

revocation sentences insufficient given the amount of deference

we afford district courts when imposing these sentences.”                  Id.

A sentence is substantively reasonable if the district court

states a proper basis for its imposition of a sentence up to the

statutory maximum.        Crudup, 461 F.3d at 440.           If we determine

that the sentence is not unreasonable, we will affirm.                  Id. at

439.

           Our review of the record leads us to conclude that the

revocation sentence is not unreasonable, let alone plainly so.

Accordingly, we affirm the judgment of the district court.                  We

dispense   with    oral    argument   because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED



                                      3